DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species I, claims 1-7 and 9-12, in the reply filed on February 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 8 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 19, 2020 and January 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Undefined acronyms, such as "cP" (first occurrence in [0010], line 2). The examiner suggests that . Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: Undefined acronyms, such as "cP". The examiner suggests that applicant spell out all the acronyms when using them for the first time in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 2 and 4 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 6 recites the limitation "the solvent" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 11 and 12, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinbo et al. (2009/0004772).
As for claims 1 and 11, Jimbo et al. show in Figs. 1A-1E and related text a method of manufacturing a flexible display, the method comprising: 
forming a sacrificial metal layer 101 over a support substrate 100, the sacrificial metal layer formed of a metal material (Fig. 2A; [0052]); 
forming a barrier layer 104 over the sacrificial metal layer, the barrier layer formed of an organic material (Fig. 2A; [0056]);
exposing the sacrificial metal layer to oxygen so as to form a sacrificial metal oxide layer 102 (in a chamber) (Fig. 2A; [0053], lines 3-14); 
forming a display unit 227/210/223/224 over the barrier layer (Fig. 2B); and 
separating the barrier layer from the support substrate (Fig. 2C).

As for claim 3, Jimbo et al. show the barrier layer is formed of an imide-based, acrylic-based, phenvlene-based, or siloxane-based material ([0056], lines 36-37).

As for claim 5, Jimbo et al. show the sacrificial metal layer is formed of molybdenum (Mo) ([0077], line 3).

As for claim 12, Jimbo et al. show forming a protection film over the barrier layer after the separating ([0075], lines 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al. (2009/0004772) in view of Kubo et al. (4,826,297).
Jimbo et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the organic material has a viscosity greater than about 1 centipoise (cP) and equal to or less than about 100 centipoise (cP).
Kubo et al. teach in polyimide resin coating has a viscosity greater than about 1 centipoise (cP) and equal to or less than about 100 centipoise (cP) (Col. 3, lines 30-32).
Jimbo et al. and Kubo et al. are analogous art because they are directed to a polyimide organic coating material and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jimbo et al. with the specified feature(s) of Kubo et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the organic material having a viscosity greater than about 1 centipoise (cP) and equal to or less than about 100 centipoise (cP), as taught by Kubo et al., in Jimbo et al.'s device, in order to improve the uniformity of the device.
Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al. (2009/0004772).
Jimbo et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, including the barrier layer has a thickness.
Jimbo et al. do not disclose the thickness equal to or greater than about 10 nm and equal to or less than about 1 [Symbol font/0x6D]m.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the thickness equal to or greater than about 10 nm and equal to or less than about 1 [Symbol font/0x6D]m, in order to improve the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al. (2009/0004772) in view of Hatano et al. (2010/1048209).
Jimbo et al. disclosed substantially the entire claimed invention, as applied to claim 1 above, except the separating comprises dissolving the sacrificial metal oxide layer in water.
Hatano et al. teach in Figs. 2A-2E and related text the separating comprises dissolving the sacrificial metal oxide layer in water ([0095]-[0096]).
Jimbo et al. and Hatano et al. are analogous art because they are directed to a method of manufacturing a flexible display and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jimbo et al. with the specified feature(s) of Hatano et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to dissolve the sacrificial metal oxide layer in water, as taught y Hatano et al., in Jimbo et al.'s device, in order to reduce cost.

Claims 1, 3-5 and 10, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2004/0232413) in view of Jinbo et al. (2009/0004772).
As for claims 1 and 3, Yamazaki et al. show in Fig. 1 and related text a method of manufacturing a flexible display, the method comprising: 
forming a sacrificial metal layer 11 over a support substrate 10, the sacrificial metal layer formed of a metal material (Fig. 1(A); [0068]); 
forming a barrier layer 12 over the sacrificial metal layer (Fig. 1(A); [0076]);
exposing the sacrificial metal layer to oxygen so as to form a sacrificial metal oxide layer 106 (Fig. 1(C-D); [0073]-[0074]); 
forming a display unit 13 over the barrier layer (Fig. 1(A); [0071]); and 
separating the barrier layer from the support substrate (Fig. 1(E); [0075]).
Yamazaki et al. do not disclose the barrier layer formed of an organic material (claim 1); and the barrier layer is formed of an imide-based, acrylic-based, phenvlene-based, or siloxane-based material (claim 3).
Jimbo et al. teach in Figs. 2A-2D and related text:
As for claim 1, the barrier layer 104 formed of an organic material ([0056]; [0077], line 5).

As for claim 3, the barrier layer is formed of an imide-based, acrylic-based, phenvlene-based, or siloxane-based material ([0056], lines 36-37).
Yamazaki et al. and Jimbo et al. are analogous art because they are directed to a method of manufacturing a flexible display and one of ordinary skill in the art would 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use an imide-based, acrylic-based, phenvlene-based, or siloxane-based material organic material, as the barrier layer, as taught by Jimbo et al., in Yamazaki et al.'s device, in order to improve the performance characteristics of the integrated circuit device.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

As for claim 4, the combined device shows the barrier layer has a thickness equal to or greater than about 10 nm and equal to or less than about 1 [Symbol font/0x6D]m (Yamazaki: [0070]). 

As for claim 5, the combined device shows the sacrificial metal layer is formed of molybdenum (Mo) (Yamazaki: [0068], line 4).

As for claim 10, the combined device shows the sacrificial metal oxide layer is formed after the barrier layer is formed (Yamazaki: Fig. 1(D)).

Claim 2, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2004/0232413) and Jinbo et al. (2009/0004772) in view of Kubo et al. (4,826,297).

Kubo et al. teach in polyimide resin coating has a viscosity greater than about 1 centipoise (cP) and equal to or less than about 100 centipoise (cP) (Col. 3, lines 30-32).
Yamazaki et al. and Jimbo et al. and Kubo et al. are analogous art because they are directed to a polyimide organic coating material and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamazaki et al. and Jimbo et al. with the specified feature(s) of Kubo et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the organic material having a viscosity greater than about 1 centipoise (cP) and equal to or less than about 100 centipoise (cP), as taught by Kubo et al., in Yamazaki et al. and Jimbo et al.'s device, in order to improve the uniformity of the device.
Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Allowable Subject Matter
Claims 6 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the forming of the barrier layer comprises concurrently vaporizing the solvent from the organic material and forming the sacrificial metal oxide layer", as recited in claim 6; and "the barrier layer is additionally formed of a cross- linking agent, and wherein the method further comprises concurrently heating the barrier layer and forming the sacrificial metal oxide layer so as to cross-link the barrier layer with the cross-linking agent", as recited in claim 7.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MEIYA LI/Primary Examiner, Art Unit 2811